Citation Nr: 1544337	
Decision Date: 10/16/15    Archive Date: 10/21/15

DOCKET NO.  12-02 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a bilateral hand disability, claimed as bilateral carpal tunnel syndrome and trigger fingers.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan Tracy, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1976 to December 1980.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Alabama.  The RO in Atlanta, Georgia currently has jurisdiction of the claim.

The Veteran testified at a hearing before the undersigned Veterans Law Judge in May 2013. A transcript of the proceeding has been associated with the claims file.

In a December 2014 decision, the Board denied the Veteran's claim for service connection for bilateral carpal tunnel syndrome and trigger fingers.  The Veteran thereafter appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court).  In a July 2015 Order, the Court granted a Joint Motion for Remand, vacated the December 2014 Board decision, and remanded the matter for readjudication consistent with the motion.  Specifically, the JMR indicated that the Board did not ensure adequate compliance with a prior remand order.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran submitted a claim of entitlement to service connection for carpal tunnel syndrome and trigger fingers.  He was provided with a VA medical examination in December 2012.  He was diagnosed with degenerative joint disease in addition to carpal tunnel syndrome and trigger fingers.  In June 2014, the Board remanded the claims to obtain another VA medical to determine if any currently diagnosed hand disorder, other than carpal tunnel syndrome or trigger fingers, is etiologically related to the Veteran's active military service.
A VA medical examination was provided in July 2014.  However, examiner failed to address the diagnosis of degenerative joint disease from the December 2012 medical examination.  Therefore a new opinion is required.

Accordingly, the case is REMANDED for the following action:

1.  Arrange for an addendum VA opinion from the examiner who conducted the December 2012 examination, or, if that person is unavailable, from an examiner with appropriate expertise.  The claims file and a copy of this remand should be made available to the examiner for their review.

Based on the current review of the record, the examiner should answer the following question:

Is it at least as likely as not (i.e. probability of 50 percent or greater) that any currently diagnosed hand disorder, including degenerative joint disease, is etiologically related to the Veteran's active military service, including that this condition had its onset during the Veteran's military service?  The examiner is asked to specifically address the diagnosis of degenerative joint disease in the hands made at the December 2012 VA examination.

The VA examiner is requested to provide a thorough rationale for all the opinions provided.  In providing the opinion, the examiner should address the significance of the work the Veteran described performing in service at the May 2013 Board hearing, including "hands on working with high explosives, cannon and a whole lot of manual work."

If it is determined that the requested opinion cannot be provided without an examination, the Veteran should be scheduled for an appropriate examination.

Note: if the examiner concludes that there is insufficient information to provide an etiology opinion without resorting to mere speculation, the examiner should state whether the inability to provide a definitive opinion was due to a need for further information (please identify) or because the limits of medical knowledge had been exhausted regarding the etiology of the claimed condition.

2. After completion of the above, readjudicate the issue on appeal based on all the evidence of record. If any benefit remains denied, the Veteran should be provided a supplemental statement of the case and given an appropriate opportunity to respond. The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




